Citation Nr: 1020593	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-00 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement as a surviving spouse to special monthly pension 
(SMP) based on the need for aid and attendance or on account 
of being housebound.


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to 
December 1945 and from August 1950 to June 1954.  He died in 
November 2006.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The appellant is not a patient in a nursing home due to 
mental or physical incapacity, she is not blind or nearly 
blind in both eyes, and the impairment resulting from her 
disabilities is not such that she is so helpless as to be in 
need of the regular aid and attendance of another person on a 
regular basis.

2.  The appellant is substantially confined to her home or 
immediate premises by reason of permanent disabilities.


CONCLUSION OF LAW

1.  The criteria for entitlement to SMP based on the need for 
regular aid and attendance have not been met.  38 U.S.C.A. §§ 
1502, 1541 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2009).

2.  The criteria for entitlement to SMP on account of being 
housebound have been met.  38 U.S.C.A. §§ 1502, 1541 (West 
2002); 38 C.F.R. § 3.351 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
in the record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to an 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).

In the instant case, the appellant was advised in an April 
2007 letter, sent prior to the initial unfavorable rating 
decision issued in May 2007, of the evidence and information 
necessary to substantiate her claim of entitlement to SMP 
based on need for aid and attendance or on account of being 
housebound, as well as her and VA's respective 
responsibilities in obtaining such evidence and information.  
Additionally, in a June 2009 letter, the appellant was 
advised of the information and evidence necessary to 
establish an effective date in accordance with 
Dingess/Hartman, supra.  The appellant's claim was not 
readjudicated by the AOJ subsequent to this notice; however, 
she did not submit any additional evidence after the June 
2009 letter was sent to her.  Therefore, the failure by the 
AOJ to conduct a subsequent readjudication is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  See generally 
Medrano v. Nicholson, 21 Vet. App. 165 (2007).  Therefore, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the Veteran has been prejudiced 
thereby). 

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact that 
any notice defects did not affect the essential fairness of 
the adjudication of the appellant's claim.

The Board further finds that VA has satisfied its duty to 
assist under the VCAA in accordance with 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c).  Statements from the appellant's 
private physician are of record.  The Board notes that the 
appellant indicated in her December 2007 substantive appeal 
that additional medical evidence was available upon request.  
As such, in a November 2008 letter, VA requested that she 
complete and return VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each treatment 
provider.  However, the appellant never responded to VA's 
letter nor identified any additional treatment for her 
disabilities.  

The Board also notes that the appellant was awarded Social 
Security Administration (SSA) disability benefits as of June 
1986.  As the appellant is almost 74 years of age, under 42 
U.S.C. § 402, her SSA disability award was automatically 
converted to "old age" benefits by the time she turned 65. 
 In light of such, and the fact that Social Security's 
Document Retention Schedule requires the destruction of any 
disability records when a beneficiary turns 72, there is no 
duty to secure any records from that agency.  Moreover, in 
December 2006, the appellant was informed that she was 
awarded SSA widow benefits as of November 2006.  As such, the 
Board finds that VA has met its duty to assist in obtaining 
all identified, relevant records. 

 Additionally, the appellant was afforded a VA examination in 
April 2007.  While such was an examination for mental 
disorders, the Board finds that the findings, in combination 
with the remainder of the evidence of record, is sufficient 
to adjudicate her claim.  Therefore, an additional VA 
examination is not necessary.  

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  VA has 
satisfied its duty to inform and assist the appellant at 
every stage, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceedings.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of her claim.

II. Analysis

VA shall pay a pension to the surviving spouse of a Veteran 
of a period of war whose death was not due to a service- 
connected cause.  See 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3, 
3.23.  Increased pension is payable to a surviving spouse by 
reason of need for aid and attendance, or, if not in need of 
aid and attendance, by reason of being housebound.  38 C.F.R. 
§ 3.351(a)(5).

To be entitled to SMP on the basis of need for aid and 
attendance, an individual must establish that he or she is so 
helpless or nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  A 
person is considered to be in need of regular aid and 
attendance if he or she is a patient in a nursing home due to 
mental or physical incapacity, is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less in both eyes 
or concentric contraction of the visual field to 5 degrees or 
less, or otherwise establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  See 38 U.S.C.A. § 1502(b); 38 C.F.R. § 
3.351(c)(1)-(2).

The following basic criteria will be considered in 
determining a claimant's need for regular aid and attendance: 
inability to dress or undress himself or herself, or to keep 
himself or herself ordinarily clean and presentable; 
inability to feed himself or herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; physical or mental 
incapacity which requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his or her daily environment; or being bedridden, 
meaning that the claimant is actually required to remain in 
bed.  38 C.F.R. § 3.352(a).  The claimant need not exhibit 
all of these disabling conditions to be entitled to SMP.  The 
functions which the claimant is unable to perform should be 
considered in connection with his or her condition as a 
whole.  A determination that the claimant is so helpless as 
to be in need of regular aid and attendance will not be based 
solely upon an opinion that he or she is required to remain 
in bed.  Such determination must be based on the actual 
requirement of personal assistance from others. The evidence 
must establish that the claimant is so helpless as to need 
regular aid and attendance, but constant need is not 
required.

An individual is considered housebound for the purposes of 
entitlement to SMP if he or she is permanently housebound by 
reason of disability or disabilities.  38 C.F.R. § 
3.351(d)(2).  In other words, the individual must be 
substantially confined to his or dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it must be reasonably certain that the disability 
or disabilities and resultant confinement will continue 
through the claimant's lifetime.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The appellant's treating physician, Dr. Rivera Vargas 
indicated in October 2000 and December 2002 statements that 
he had been treating the appellant since 1994 for arterial 
hypertension, arterial fibrillation, hypothyroidism, chronic 
gastritis, and osteoarthritis.  He further noted in December 
2002 that she had been under continuous treatment with a 
cardiologist and had been hospitalized during the summer.

Dr. Rivera Vargas stated in a March 2007 aid and attendance 
form that the appellant was currently diagnosed with arterial 
hypertension, palpations, major depression, insomnia, 
anxiety, and hypothyroidism.  He indicated that she is able 
to walk unaided, feed herself, does not need assistance in 
bathing or tending to other hygiene needs, is able to care 
for the needs of nature, is not confined to the bed, and is 
able to sit up.  Dr. Rivera Vargas further indicated that the 
appellant was not blind and has 20/20 corrected vision 
bilaterally.  He  noted that the appellant wore reading 
glasses.  Dr. Rivera Vargas also reported that the appellant 
was able to travel, but could not leave her home without 
assistance as she  needed company to go out due to her 
nervous condition, depression, anxiety, and insecurity.  He 
stated that the appellant did not require nursing home care.  
Dr. Rivera Vargas further indicated that the appellant was a 
long standing hypertensive and had been with major 
depression, anxiety, and insomnia since November 2006.  

At the appellant's April 2007 VA examination, it was noted 
that she had current non-psychiatric diagnoses of cardiac 
arrhythmia, low back pain, osteoarthritis, peripheral 
vascular insufficiency, thyroid problems, hypertension, and 
bronchial asthma.  The examiner also diagnosed her with 
depressive disorder.  The appellant reported severe symptoms 
of trouble sleeping, depressed mood, anxiety, and being 
socially withdrawn.  The examiner determined that the 
appellant was able to maintain minimum personal hygiene and 
had no problems with toileting, grooming, self-feeding, 
bathing, and dressing/undressing.  However, he determined 
that her physical impairments prevented her from shopping, 
engaging in sports/exercise, and traveling.  

Relevant to the appellant's claim for SMP based on the need 
for aid and attendance, the Board finds that the evidence of 
record does not reflect that she is a patient in a nursing 
home due to mental or physical incapacity or blind or nearly 
blind in both eyes.  Moreover, the impairment resulting from 
her disabilities is not such that she is so helpless as to be 
in need of the regular aid and attendance of another person 
on a regular basis.  In this regard, as the appellant is able 
to able to walk unaided, feed herself, maintain minimum 
personal hygiene, care for the needs of nature, and groom, 
bathe, and dress/undress herself.  Moreover, the evidence 
does not show that she is bedridden.  Therefore, she does not 
meet the criteria under 38 C.F.R. 
§ 3.352(a) for SMP based on the need for aid and attendance.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996) (claimant 
must establish at least one of the factors enumerated in 38 
C.F.R. § 3.352 to be entitled to SMP on that basis).  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine and 
concludes that such doctrine is not applicable because the 
preponderance of the evidence is against the appellant's 
claim for SMP based on the need for aid and attendance .  38 
U.S.C.A. § 5107.  

However, the Board finds that the appellant meets the 
criteria for SMP on account of being housebound as she is 
substantially confined to her home or immediate premises by 
reason of permanent disabilities.  See 38 C.F.R. § 3.351(d).  
In this regard, Dr. Rivera Vargas indicated that she could 
not leave her home without assistance as she  needed company 
to go out due to her nervous condition, depression, anxiety, 
and insecurity.  Additionally, the April 2007 VA examiner 
determined that her physical impairments prevented her from 
shopping and traveling.  Therefore, the Board finds that, 
based on the medical opinions of record, the appellant is 
substantially confided to her home or immediate premises by 
reason of her physical and mental disabilities.  As such, she 
is entitled to SMP on account of being housebound.  38 
U.S.C.A. §§ 1502, 1541; 38 C.F.R. § 3.351.


ORDER

SMP based on the need for aid and attendance is denied.

SMP on account of being housebound is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


